Citation Nr: 1013508	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-34 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable disability rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active service from October 1974 to October 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDING OF FACT

The Veteran's hypertension is currently manifested by 
diastolic pressure readings that are predominantly 90 or 
less, with the use of continuous medication; he does not have 
diastolic pressure of predominantly 100 or more or systolic 
pressure predominantly 160 or more.


CONCLUSION OF LAW

The criteria are not met for a compensable disability rating 
for hypertension.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.104, Diagnostic Code 7101 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2005, March 2006, and April 
2009, the RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, the RO notified the Veteran of information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  The RO 
also notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claim.  Thus, the duties to notify and 
assist have been met.

It is noted that the VA examiner at the December 2007 
examination reported that the Veteran's claims file was not 
available.  The Board recognizes that it is essential in the 
evaluation of a disability that each disability be viewed in 
relationship to its history.  38 C.F.R. § 4.1.  In this case, 
the Veteran reported his medical history sufficiently, and 
the examiner took this into consideration when reporting the 
current residuals.  The Board does not find that reviewing 
the case without a review of his printed history by the 
examining VA physician would prejudice the Veteran.  

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, however, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  The record contains statements of the 
Veteran, service treatment records, as well as reports of VA 
treatment and examination.  

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
disability rating to apply to the Veteran's disability, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, 
the Board must consider the application of staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other 
words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

Lay statements are considered to be competent evidence when 
describing symptoms of a disease or disability.  However, 
these statements regarding the severity of the appellant's 
symptoms must be viewed in conjunction with the objective 
medical evidence of record and the pertinent rating criteria.  

A July 2003 rating decision granted service connection for 
hypertension and assigned an initial zero percent (i.e., 
noncompensable) disability rating under the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7101, retroactively 
effective from November 1, 2002.

Diagnostic Code 7101 provides a 10 percent disability rating 
where diastolic pressure is predominantly 100 or more; 
systolic pressure is predominantly 160 or more; or where an 
individual has a history of diastolic pressure that is 
predominantly 100 or more requiring continuous medication for 
control.  A higher 20 percent disability rating may be 
assigned if diastolic pressure is predominantly 110 or more, 
or systolic pressure predominantly 200 or more.  Diastolic 
pressure of 120 or more is rated at 40 percent disabling, and 
a maximum 60 percent disability rating is warranted for 
diastolic pressure of 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101. 

The medical evidence since the beginning of the appeal 
indicates the Veteran's diastolic pressure has been 
predominantly less than 90.  On occasion, he has had 
diastolic readings of 90 or more.  In February 2005, the 
Veteran's blood pressure readings were noted to be elevated 
at 145/94.  He reported that he had not been receiving prior 
treatment as the high readings were not sustained.  Due to 
the elevated readings, he monitored his blood pressure over 
the next month.  In March 2005, he reported readings that 
ranged from 127/83 to 155/94.  A medication regime of 
Felodipine was instituted at that time.  

Since then it appears that his hypertension has been under 
control.  VA outpatient record dated in October 2007 showed 
readings of 114/85.  Blood pressure readings recorded at VA 
examination in December 2007 were 135/95 while lying and 
130/80 while sitting and standing.  VA outpatient record 
dated in October 2008 showed readings of 133/90.  The 
examiner specifically noted that his hypertension was well 
controlled.  Overall, this evidence does not indicate 
diastolic blood pressure of predominantly 100 or more, or 
systolic pressure predominantly 160 or more.  

The Board has considered the Veteran's reports of additional 
symptomatology that he believes are related to his 
hypertension such as erectile dysfunction.  Service 
connection has been denied for that disability by the RO in 
March 2008.  The Veteran is free to apply (or reapply) for 
additional disabilities that he considers secondary to his 
hypertension.

He also argues that he is required to take continuous 
medication therefore he should be rated higher.  
Unfortunately, whether or not the Veteran's service-connected 
hypertension requires continuous medication does not matter 
in this case as he has no history of a diastolic pressure 
predominately 100 or greater.  

The Veteran also notes his past history of isolated elevated 
readings and has submitted a December 2006 VA statement from 
a physician assistant which confirms these readings that were 
reported during service and in 2002 and 2003.  However, where 
entitlement to compensation has already been established and 
an increase in disability rating is at issue, the present 
level of disability is of primary concern.  Although a review 
of the recorded history of a disability should be conducted 
in order to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings.  See Francisco, 7 Vet. App. at 58.

The Veteran also maintains that VA has not taken into 
consideration the additional symptoms associated with 
hypertension.  In a statement dated in April 2009, the 
Veteran listed a variety of factors that the VA should take 
into consideration when rating his disability, such as: 
degraded quality of life; missed work due to medical 
appointments; reduced mobility and vocational choices; 
reduced lifestyle activity; the taking of medication; 
physicians' visits; and dietary restrictions.  As pointed out 
above the disability ratings are based on the average 
impairment of earning capacity resulting from a service-
connected disability, which considers many of the factors 
pointed out by the Veteran.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.

The Board has considered the statements of the Veteran as to 
the extent of his current hypertension.  He is certainly 
competent to report that his symptoms are worse.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a 
claim for an increased schedular rating, VA must only 
consider the factors as enumerated in the rating criteria 
discussed above, which in part involves the examination of 
clinical data gathered by competent medical professionals.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent 
that the Veteran argues or suggests that the clinical data 
supports an increased disability rating or that the rating 
criteria should not be employed, he is not competent to make 
such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (holding that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration). 

As such, a compensable disability rating for the Veteran's 
hypertension is not warranted under the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7101.

Extra-schedular consideration

Finally, the Board finds that the Veteran's hypertension does 
not warrant referral for extra-schedular consideration.  In 
exceptional cases where schedular ratings are found to be 
inadequate, consideration of an extra-schedular disability 
rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-
step analysis for determining whether an extra-schedular 
disability rating is appropriate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, there must be a comparison between 
the level of severity and symptomatology of the Veteran's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by 
the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no 
evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the Veteran's hypertension.  
Accordingly, the claim will not be referred for extra-
schedular consideration.


ORDER

Entitlement to a compensable disability rating for 
hypertension is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


